Gilbert, J.
1. The court did not err in overruling the demurrer to the amendment offered by the plaintiff to the petition.
2. “An error in a decree or judgment can not be made a ground of exception to the overruling of a motion for new trial.” Sweetman v. Owens, 147 Ga. 436 (2) (94 S. E. 542), and authorities cited; Fowler v. Johnson, 151 Ga. 122 (106 S. E. 90).
3. No error is shown; the verdict is supported by evidence; the court did not err in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.